Citation Nr: 1606416	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  10-25 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure, as well as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for bilateral eye disorders, to include as due to Agent Orange exposure, as well as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to February 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In February 2015, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

In May 2015, the Board remanded this appeal for further development.  

In November 2015, the Board requested a Veterans Health Administration (VHA) opinion as to the hypertension issue.  The VHA opinion was obtained in December 2015.  As the VHA opinion is fully favorable to the Veteran, it is not necessary to provide an opportunity for the Veteran and his representative to respond to the VHA opinion and the Board will decide the matter accordingly.


FINDINGS OF FACT

1.  The Veteran's hypertension is attributable to his service-connected diabetes mellitus.  

2.  Any right and left eye disorders during service were not disabilities for VA purposes.  The Veteran's current bilateral eye disorders began many years after service, were not caused by any incident of service, including Agent Orange exposure, and were not caused by or permanently worsened by his service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, as secondary to service-connected diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  

2.  The criteria for service connection for bilateral eye disorders, to include as due to Agent Orange exposure, as well as secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 4.9 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In this decision, the Board grants service connection for hypertension, secondary to service-connected diabetes mellitus.  As such, no discussion of VA's duty to notify and assist is necessary as to that issue.  

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  

As to the Veteran's claim for entitlement to service connection for eye disorders, a standard September 2007 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided with a VA examination, with a medical opinion, in February 2008.  Pursuant to the Board's May 2015 remand, the Veteran was provided with an additional VA examination in August 2015, with medical opinions.  The August 2015 examination report, with the medical opinions, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met for the eye claim.  

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §  1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  In the case of such a veteran, service incurrence for certain diseases will be presumed if they are manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).  

A. Hypertension

The Veteran contends that he has hypertension that is related to service, to include as due to Agent Orange exposure, or, more specifically, that is also related to his service-connected diabetes mellitus.  The Veteran is service connected for diabetes mellitus.

The Veteran served on verified active duty from March 1967 to February 1969.  Based on his service in Vietnam, exposure to herbicide agents such as Agent Orange in service is presumed.  

The Veteran's service treatment records for his period of service from March 1967 to February 1969 do not show complaints, findings, or diagnoses of hypertension, or any elevated blood pressure readings.  Such records do include an April 1964 induction examination report that recorded a blood pressure reading of 138/90.  

Post-service private and VA treatment records show treatment for hypertension.  

A February 2008 VA diabetes mellitus examination report included a notation that the Veteran's claims file was reviewed.  The Veteran reported that he was diagnosed with diabetes mellitus in 2001.  He also stated that he was diagnosed with hypertension in 2001 at the same time that he was diagnosed with diabetes mellitus.  It was noted that the Veteran had never had a heart attack or a stroke.  The impression included hypertension.  The examiner commented that the Veteran's hypertension was not due to his diabetes, nor was it worsened by it, because it was diagnosed at the same time.  The examiner stated that there was no heart disease.  

A July 2015 VA hypertension examination report included a notation that the Veteran's claims file was reviewed.  The examiner reported that the Veteran was diagnosed with hypertension by his private physician in 2007.  It was noted that the Veteran complained of dizziness at that time.  The examiner reported that the Veteran's hypertension required continuous medication and that he was taking Lisinopril and Metoprolol.  The diagnosis was hypertension.  The examiner commented that the Veteran's claimed hypertension was less likely than not (less than 50 percent probability) incurred in or caused by the claim in-service injury, event, or illness.  The examiner stated that the Veteran's blood pressure was never elevated in service at any time.  

The examiner also indicated that the Veteran's claimed hypertension was less likely than not (less than 50 percent probability) proximately due to or the result of his Agent Orange exposure.  The examiner stated that hypertension was not included in the twelve illnesses presumed by VA to be service-connected for Veterans exposed to Agent Orange.  The examiner further commented that the Veteran's claimed hypertension was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected diabetes mellitus.  The examiner reported that there was no diabetic renal disease that caused salt retention to elevate blood pressure.  

The examiner also maintained that the Veteran's claimed hypertension, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner stated that there was no diabetic renal disease causing salt retention to aggravate hypertension.  The examiner noted that the Veteran's hypertension was well controlled with only two medications with his blood pressure reading below 120/80.  

A December 2015 VHA opinion was provided by an internal medicine physician.  The physician indicated that the Veteran's claims file was reviewed.  The physician reported that a July 2015 VA hypertension examination report noted that the Veteran reported being diagnosed with hypertension in 2007, and that he was on two medications for treatment with excellent blood pressure control as documented by the examination.  The physician noted that the examiner opined that the Veteran's hypertension was not related to Agent Orange exposure as it was not among the presumptive conditions accepted by VA as secondary to Agent Orange exposure.  The physician indicated that a December 2014 VA sensory-motor and peripheral neuropathy examination report noted that the Veteran reported that he had been diabetic since 2007.  

The physician reported that in a questionnaire to a podiatrist in July 2000, the Veteran reported that he had diet-controlled diabetes as his sole medical problem.  It was also noted that a May 2001 medical statement from the Veteran's private physician documented that the Veteran had a history of hypertension with newly diagnosed non-insulin diabetes.  The physician indicated that another clinical note dated in May 2001 documented that the Veteran was diabetic times two months.  The physician stated that medical records from the Veteran's private physician dated in 2003 documented hypertension, as well as diabetes, which was treated with Metformin and Pioglitazone.  It was noted that treatment records from a VA facility included a primary care note in April 2007 that documented a four-year history of hypertension and diabetes and that treatment for diabetes, at that time, included Metformin and Glimepiride.  The physician stated that the Veteran's blood pressure was well controlled without nephropathy (July 2014) or retinopathy (February 2014).  

The physician indicated that it was less likely than not that the Veteran's hypertension was secondary to Agent Orange exposure in service.  The physician stated that hypertension was an extremely common condition that affected more than thirty percent of Americans and that attributing it to Agent Orange exposure in service over thirty years prior, as opposed to the Veteran's personal lifestyle, or genetic and/or other environmental factors, could not be done without resorting to conjecture.  The physician maintained that while the Board referenced a statement by the National Academy of Sciences Institute of Medicine which indicated that there was limited suggestive evidence of an association between herbicide exposure and hypertension, until the VA firmly established a link between the two for disability evaluation purposes, such evidence would be regarded as conjectural.  

The physician commented that it was at least as likely as not that the Veteran's hypertension was related to his service-connected type II diabetes mellitus.  The physician stated that diabetes mellitus was recognized as a risk factor for the development of hypertension and referred to a medical treatise.  The physician reported that it was well recognized that the humoral changes which led to the development of type II diabetes mellitus preceded the laboratory diagnosis of that disorder by months to years and that those same factors were implicated in the development of hypertension.  The physician stated that, thus, an association may be conceded.  

The physician maintained that it was less likely than not that the Veteran's hypertension was aggravated beyond its natural progression by his diabetes mellitus.  The physician reported that the natural history of hypertension in most individuals was to worsen with age.  It was noted that the Veteran reported being on two medications at his July 2015 VA hypertension examination report and was previously noted to be on three medications to control his hypertension from 2007 to 2014, which suggested improvement rather than aggravation.  

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board observes that there are several opinions of record in this matter.  The examiner, pursuant to the February 2008 VA diabetes mellitus examination report, after a review of the claims file, commented that the Veteran's hypertension was not due to his diabetes, nor was it worsened by it, because it was diagnosed at the same time.  The Board observes that the examiner did not provide much in the way of rationale for her opinion that the Veteran's hypertension was not due to or worsened by his service-connected diabetes mellitus, other than to indicate that both disorders were diagnosed at the same time.  Additionally, the examiner did not address whether the Veteran's hypertension was directly related to his period of service, to include Agent Orange exposure during service.  The Board further observes that although there was a reference to the Veteran first being diagnosed with diabetes mellitus in 2001, a July 2000 treatment report from L. R. Jupert, DPM, actually indicated that the Veteran was a diabetic at that time.  Therefore, the Board finds that the examiner's opinion has little probative value in this matter.  

Additionally, the examiner, pursuant to a July 2015 VA hypertension examination report, noted that the Veteran was diagnosed with hypertension by his private physician in 2007.  The examiner indicated, after a review of the claims file, that the Veteran's claimed hypertension was less likely than not incurred in or caused by the claimed in-service injury, event, or illness because the Veteran's blood pressure was never elevated in service at any time.  The examiner also maintained that the Veteran's claimed hypertension was less likely than not proximately due to or the result of his Agent Orange exposure.  The examiner stated that hypertension was not included in the twelve illnesses presumed by VA to be service-connected for Veterans exposed to Agent Orange.  The examiner further commented that the Veteran's claimed hypertension was less likely than not proximately due to or the result of the Veteran's service-connected diabetes mellitus.  The examiner reported that there was no diabetic renal disease that caused salt retention to elevate blood pressure.  The examiner also maintained that the Veteran's claimed hypertension, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner stated that there was no diabetic renal disease causing salt retention to aggravate hypertension, ad that the Veteran's hypertension was well controlled with only two medications.  

The Board observes that the examiner indicated that the Veteran was diagnosed with hypertension in 2007.  The Board notes, however, that the evidence of record indicates that the Veteran had been diagnosed with hypertension since at least 2001.  For example, a May 2001 statement from D. A. Ebroon, M.D., noted that the Veteran had a history of hypertension and newly diagnosed noninsulin-dependent diabetes mellitus.  Additionally, the Board notes that the examiner indicated that the Veteran's hypertension was not proximately due to or the result of his Agent Orange exposure.  However, the Board observes that the examiner solely provided a rationale that hypertension was not included in the twelve illnesses presumed to be service-connected for Veterans exposed to Agent Orange.  The examiner also maintained that the Veteran's claimed hypertension clearly and unmistakably existed prior to service, but there is no evidence of any diagnosed hypertension prior to the Veteran's period of service.  Therefore, it is unclear whether the examiner reviewed the Veteran's entire claims file in providing his opinions.  Consequently, the Board finds that the examiner's opinions are not very probative in this matter.  

The December 2015 VHA physician, after a review of the claims file, specifically indicated that it was less likely than not that the Veteran's hypertension was secondary to Agent Orange exposure in service.  Additionally, the physician maintained that it was less likely than not that the Veteran's hypertension was aggravated beyond its natural progression by his diabetes mellitus.  The Board observes that the physician also provided a positive opinion that it was at least as likely as not that the Veteran's hypertension was related to his service-connected type II diabetes mellitus.  The Board observes that the VHA physician discussed the Veteran's medical history in detail, provide rationales for his opinions, and referred to medical treatises, including a statement by the National Academy of Sciences Institute of Medicine which indicated that there was limited suggestive evidence of an association between herbicide exposure and hypertension.  Therefore, the Board finds that the opinions provided by the VHA physician, above, are the most probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The VHA physician, in a very persuasive and probative opinion, specifically found that the Veteran's hypertension was at least as likely as not related to his service-connected diabetes mellitus.  

Based on the totality of the evidence, the Board finds that the Veteran's current hypertension is due, at least in part, to his service-connected diabetes mellitus.  The evidence is at least in equipoise on this point, and thus the Veteran is to be given the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Board finds that the Veteran's hypertension is due to or the result of his service-connected diabetes mellitus.  Thus, secondary service connection is warranted.  See 38 C.F.R. § 3.310.  As the Board has granted secondary service connection it need not address direct service connection, to include as due to Agent Orange exposure, or any other theories for service connection, in this matter.  
B. Eye Disorders

The Veteran contends that he has bilateral eye disorders that are related to service, to include as due to Agent Orange exposure, or, more specifically, that are also related to his service-connected diabetes mellitus.  

The Veteran's service treatment records for his period of service from March 1967 to February 1969 do not show complaints, findings, or diagnoses of any right and left eye disorders, other than myopia and an astigmatism.  

Based on this evidence, chronic right or left eye disorders were not expressly diagnosed during the Veteran's period of service.  Additionally, myopia and an astigmatism are not disabilities for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9. (2015).

Post-service private and VA treatment records show treatment for variously diagnosed eye disorders including cataracts, dry-eye syndrome, blepharoptosis, ptosis, and suspected glaucoma of the left eye.  

A February 2008 VA eye examination report noted that the Veteran's claims file was reviewed.  The Veteran reported that he had blurred vision that would come and go, and that he would clear with blinking of his eyes.  The Veteran denied that he had a history of trauma, surgery, diplopia, glaucoma, or other diseases.  It was noted that the Veteran had noninsulin-dependent diabetes mellitus for three years, as well as hypertension.  The assessment was diabetes mellitus without diabetic retinopathy, and symptoms of dry eyes, without keratopathy, in both eyes that were less likely than not related to diabetes mellitus.  

An August 2015 VA eye examination report included a notation that the Veteran's claims file was reviewed.  The examiner reviewed the Veteran's medical history in some detail.  The diagnoses were noninsulin-dependent diabetes mellitus, without diabetic retinopathy, in both eyes; cataracts in both eyes; and mild dry eye syndrome, with meibomian gland disease and keratopathy, in the left eye (although there was also a diagnosis of dry eye syndrome), and a refractive error.  The examiner also noted other diagnoses of record including a history of glaucoma suspected, with the Veteran no longer being followed for suspected glaucoma, nor diagnosed as having glaucoma; and a history of mild ptosis and blepharoptosis.  

The examiner stated that the Veteran's noninsulin-dependent diabetes mellitus, without diabetic retinopathy, was less likely as not etiologically related to or had its onset during his period of service.  The examiner reported that there was no diagnosis of, or treatment for, any ocular disease during the Veteran's period of service, aside from a refractive error in the service treatment records.  The examiner indicated that as there were no current or past diagnoses of diabetic retinopathy, such disorder was less likely as not related to in-service Agent Orange exposure.  It was also noted that given no findings of current or past diabetic retinopathy, there was no finding of aggravation due to diabetes mellitus.  

As to the Veteran's cataracts of both eyes, the examiner stated that it was less likely as not that they were etiologically related to or had their onset during his period of service.  The examiner reported that there was no diagnosis of, or treatment for, ocular disease aside from refractive error in the Veteran's service treatment records.  The examiner commented that the Veteran's cataracts of both eyes were less likely as not related to in service Agent Orange exposure.  It was noted that cataracts were consistent with normal, age-related changes.  The examiner further maintained that the Veteran's current cataracts of both eyes were less likely as not caused by or aggravated by his service-connected diabetes mellitus.  The examiner indicated that the Veteran's cataracts were consistent with age-related lens changes.  

The examiner maintained that the Veteran's mild dry eye syndrome, with meibomian gland disease and keratopathy, of the left eye, was less likely as not etiologically related to or had its onset during the Veteran's period of service.  The examiner stated that there was no diagnosis of, or treatment for, ocular disease aside from refractive error in the Veteran's service treatment records.  The examiner indicated that the Veteran's mild dry eye syndrome, with meibomian gland disease an keratopathy, of the left eye, was less likely as not related to in service Agent Orange exposure.  The examiner reported that there was no known association between Agent Orange exposure and dry eye syndrome.  The examiner also remarked that it was less likely as not that the Veteran's mild dry eye syndrome, with meibomian gland disease and keratopathy, of the left eye, was caused or aggravated by his service-connected diabetes mellitus as there was no known association between diabetes mellitus and dry eye syndrome.  

The examiner stated that as to the Veteran's history of blepharoptosis without current findings or complications, it was less likely as not etiologically related to or had its onset during his period of service.  The examiner noted that there was no diagnosis or treatment of ocular disease aside from refractive error in the Veteran's service treatment records.  The examiner indicated that it was also less likely as not that the Veteran's history of blepharoptosis without current findings or complications was related to in service agent orange exposure.  It was noted that there was no known association between Agent Orange exposure and blepharoptosis and no current findings of blepharoptosis.  The examiner further found that such disorder was less likely as not caused or aggravated by the Veteran's service-connected diabetes mellitus because there was no known 
association between blepharoptosis and diabetes mellitus.  

The examiner further indicated the Veteran's history of ptosis without current findings or complications was less likely as not etiologically related to or had their onset during his period of service.  The examiner stated that there was no diagnosis or treatment of ocular disease aside from refractive error in the service treatment records.  The examiner also indicated that it was less likely as not that such disorder was related to in service Agent Orange exposure as there was no known association between Agent Orange exposure and ptosis and no current findings of ptosis.  The examiner maintained that it was less likely as not that the Veteran's history of ptosis without current findings was caused or aggravated by his service-connected diabetes mellitus as there was no known association between ptosis and diabetes mellitus.  

The examiner commented that it was less likely as not that the Veteran's history of glaucoma suspected, without current findings or diagnosis, was etiologically related to or had their onset during his period.  The examiner indicated that there was no diagnosis of, or treatment for, ocular disease aside from refractive error in the Veteran's service treatment records.  The examiner also found that it was less likely as not that the Veteran's history of glaucoma suspected, without current findings or diagnosis, was related to in-service Agent Orange exposure as there was no known association between Agent Orange exposure and glaucoma and no diagnosis of glaucoma.  The examiner further commented that as there was no diagnosis of glaucoma, there was no aggravation due to diabetes mellitus.  

The Board observes that the examiner, pursuant to the February 2008 VA eye examination report, after a review of the claims file, found that the Veteran's symptoms of dry eyes, without keratopathy, in both eyes, were less likely than not related to diabetes mellitus.  The Board notes that the examiner did not provide any rationale for his opinion that the Veteran's symptoms of dry eyes, without keratopathy, in both eyes, were less likely than not related to his service-connected diabetes mellitus.  Additionally, the examiner did not address whether the Veteran's symptoms of dry eyes, without keratopathy, in both eyes, were directly related to his period of service, to include Agent Orange exposure during service.  Further, the Board observes that the examiner solely indicated that the Veteran had symptoms of dry eyes, without keratopathy, in both eyes, and no diabetic retinopathy.  However, private and VA treatment reports of record indicate that the Veteran has also been diagnosed with other various eye disorders including cataracts, dry-eye syndrome, blepharoptosis, ptosis, and suspected glaucoma in the left eye.  Therefore, the Board finds that the examiner's opinion is not very probative in this matter.  

Conversely, the examiner, pursuant to the August 2015 eye examination report addressed multiple diagnosed right eye and left eye disorders including noninsulin-dependent diabetes mellitus without diabetic retinopathy, in both eyes; cataracts of both eyes; mild dry eye syndrome, with meibomian gland disease of keratopathy, of the left eye; history of blepharoptosis; history of ptosis; and suspected glaucoma.  The examiner found that all such disorders were not etiologically related to the Veteran's period of service, to include as due to Agent Orange exposure.  The examiner also indicated that all such disorders were not caused or aggravated by the Veteran's service-connected diabetes mellitus.  The Board notes although the examiner referred to a diagnosis of dye eye syndrome, with meibomian gland disease and keratopathy, of the left eye, the examiner also addressed dry eye syndrome, apparently of both eyes, in his opinions.  The Board observes that the examiner discussed the Veteran's currently diagnosed right eye and left eye disorders, and previous bilateral eye diagnoses of record, and provided opinions with rationales for the respective bilateral eye disorders.  Therefore, the Board finds that the examiner's opinions are the most persuasive and probative evidence in this matter.  

Although exposure to Agent Orange is presumed due to the Veteran's service in Vietnam, his current bilateral eye disorders are not among the diseases listed as presumptively associated with Agent Orange exposure.  Thus, the Veteran is not entitled to service connection on a presumptive basis.  38 C.F.R. § 3.309(e).  The Veteran may, nonetheless, establish service connection if the evidence shows that his current bilateral eye disorders were, in fact, caused by exposure to Agent Orange or some other incident of service.  See Combee v. Brown, 34 F.3d at 1039 (Fed. Cir. 1994).  

The probative medical evidence does not suggest that the Veteran's current eye disorders are related to his period of service.  The Veteran's service treatment records show treatment for myopia and an astigmatism which are not disabilities for VA purposes.  The Board also observes that any diagnosed refractive error is also not a disability for VA purposes.  Additionally, the probative evidence of record indicates that the Veteran's current bilateral eye disorders began many years after service, without relationship to service, to include any Agent Orange exposure.  Additionally, the probative medical evidence is against a finding that the Veteran's current bilateral eye disorders were caused or worsened by his service-connected diabetes mellitus.  A VA examiner, pursuant to an August 2015 VA eye examination report, in very persuasive and probative opinions, specifically found that the Veteran's current bilateral eye disorders were not related to his period of service, to include Agent Orange exposure, and that his service-connected diabetes mellitus did not cause or aggravate his current bilateral eye disorders.  

The Veteran has asserted that his claimed bilateral eye disorders had their onset during his period of service, or are related to his service-connected diabetes mellitus.  The Boards observes that while the Veteran is competent to report that he had right and left eye symptoms during service or since service, he is not competent to diagnose his claimed bilateral eye disorders as related to service, to include as due to exposure to Agent Orange.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  Similarly, the Veteran is not competent to provide a nexus, and a medical opinion from a medical professional has not related his bilateral eye disorders to his period of service, or to his service-connected diabetes mellitus.  Thus, the Veteran's lay assertions are not competent or sufficient.  

In sum, the preponderance of the evidence is against the claim for entitlement to service connection for bilateral eye disorders, to include as due to Agent Orange exposure, as well as secondary to service-connected diabetes mellitus; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for hypertension as secondary to service-connected diabetes mellitus is granted.  

Service connection for bilateral eye disorders, to include as due to Agent Orange exposure, as well as secondary to service-connected diabetes mellitus, is denied.  



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


